Citation Nr: 0000116	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  95-33 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a blood disorder, 
claimed as anemia, as secondary to service-connected 
hemorrhoids.

2.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to October 
1973.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.

The veteran, in his substantive appeal, has made a comment 
that could be interpreted as being a request for a total 
rating based on individual unemployability due to service 
connected disabilities.  That issue has not been developed 
for appellate review, but it is not inextricably intertwined 
with the issues before the Board.  It is hereby referred to 
the RO for initial consideration.  See Kellar v. Brown, 6 
Vet. App. 157 (1994).

On May 12, 1998, the Board denied the veteran's above-listed 
claims.  However, after the Board issued its decision, it was 
discovered that the veteran's notice of a Board hearing was 
mailed to an old address that may have precluded the veteran 
from showing up for the hearing.  Further inspection revealed 
that the veteran's new address had been available to the VA 
but had not been used.  Upon review, the United States Court 
of Appeals for Veterans Claims [the Court] , in McKnight v. 
West, No. 98-1780 (U.S. Vet. App. Mar. 19, 1999), granted the 
VA's motion to vacate the Board's decision based on a denial 
of due process.  

The claim was returned to the Board for the purpose of 
allowing the veteran the opportunity to provide testimony 
before the Board prior to the Board issuing a final decision.  
The veteran was scheduled for a Board hearing on July 6, 
1999, and notification of that hearing was sent to him at his 
correct address.  The veteran did not appear nor did he 
forward a request for an extension or another hearing, and 
the claim has since been returned to the Board for final 
appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Although the veteran claims that he suffers from anemia, 
a definitive diagnosis of such a blood condition has not been 
given.  

3.  The veteran's hemorrhoids are currently manifested by 
external tags, without thrombosis or persistent bleeding.

4.  The veteran, who was born in December 1948, reported that 
he had a high school education and work experience as a 
finance agent for a financial service company.

5.  The veteran's primary disability is his service connected 
hemorrhoid disorder.

6.  The veteran's disability is not so severe that it 
precludes him from engaging in all types of substantially 
gainful occupations.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
blood disability, including anemia, secondary to the 
veteran's service-connected hemorrhoids, is not well-
grounded.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.310 (1998); Edenfield v. 
Brown, 8 Vet. App. 284 (1995) (en banc).

2.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 7336 (1998).

3.  The veteran is not permanently and totally disabled 
within the meaning of governing laws and regulations 
pertaining to the grant of pension benefits. 38 U.S.C.A. §§ 
1155, 1502(a), 1521 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b), 3.340(b), 3.342, and Part 4 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
established for a blood disorder, which he identifies as 
anemia, and that this disorder is the result of his service-
connected hemorrhoids.  He also avers that his hemorrhoid 
disability is more disabling than currently evaluated, and 
requests an increased evaluation for that condition.  
Finally, the veteran maintains that the veteran is unable to 
obtain or retain substantially gainful employment due to his 
numerous disorders. 

I.  Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998). If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

However, before the Board can make a determination as to 
whether service connection may be granted, the Board must 
determine whether the veteran has presented a well-grounded 
claim.  A service connection claim must be well-grounded.  A 
well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a 
claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for a blood 
disorder, claimed as anemia, secondary to the veteran's 
service-connected hemorrhoids.

The veteran is claiming service connection for anemia as 
secondary to his service connected hemorrhoids.  However, a 
review of the record fails to show a diagnosis of anemia.  In 
this regard, it is noted that laboratory testing performed by 
VA in November 1990 showed a low hemoglobin level of 13.6 
g/dL (normal readings are listed as being between 14 and 17 
g/dL) and a low hematocrit level of 38.5 percent (normal 
readings are listed as being between 41 and 49 percent).  
Despite these low readings there was no clinical diagnosis of 
anemia in the report of the examination that was conducted in 
association with laboratory testing.  

Another hematological study was conducted in August 1994 and 
submitted by the veteran in support of his claim.  Like the 
blood work accomplished in 1990, this laboratory report 
failed to show that the veteran was experiencing anemia.  It 
does, however, show that the veteran was suffering from high 
cholesterol and elevated liver functions.  Similarly, the 
veteran was afforded an examination by VA in January 1995.  
At that time, laboratory testing showed a low hemoglobin 
level of 13.9 g/dL (normal of 14 to 17 g/dL), but there was 
no diagnosis of anemia on medical examination.

Thus, despite the veteran's contentions, there is no evidence 
of record that he currently suffers from anemia.  While the 
medical records may suggest that anemia may be suspected, a 
definitive diagnosis of said condition has not been given.  
Since medical evidence has not been produced that document 
this condition, the Board finds that the claim is not well-
grounded in accordance with Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Rabideau stands for the principle that in 
order for service connection to be granted, a current 
disability must be present.  If a disability does not 
presently exist, then the claim will not be plausible, and 
thus, not well-grounded.  In this instance, there are only 
the veteran's statements in support of his claim.  The record 
does not confirm the presence of anemia, merely the suspicion 
thereof.  Mere contentions of the veteran, no matter how 
well-meaning, without supporting evidence, do not constitute 
a well-grounded claim.  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  
Therefore, because the claim is not well-grounded, the claim 
fails, and it is denied.  See Edenfield v. Brown, 8 Vet. App. 
384 (1994) (en banc).  Hence, service connection for a blood 
disorder, claimed as anemia, secondary to the veteran's 
service-connected hemorrhoids, is denied.

II.  Increased Rating

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), Murphy v. Derwinski, 1 Vet. App. 78 (1990), and 
Shipwash v. Brown, 8 Vet. App. 218 (1995), the appellant has 
presented a well-grounded claim.  The facts relevant to this 
appeal have been properly developed and the obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increased in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).

Service connection for hemorrhoids was established by rating 
decision of the RO in January 1981.  A 20 percent evaluation 
was assigned at that time in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 7336 
(1980).  That evaluation was later reduced to its current 10 
percent in 1990.

A request for outpatient treatment records was made by the RO 
to the Miami VA Medical Center (VAMC).  The VAMC responded 
and indicated that the veteran had not received treatment for 
hemorrhoids between January 1993 to the present.  It is noted 
that the veteran was treated for a posterior anal fissure in 
October 1985.

An examination was conducted by the VA in January 1995.  On 
rectal examination there were some external tags.  Finger 
palpation revealed a thickening suggestive of a scar in the 
posterior aspect of the anal area.  There were no thrombosed 
hemorrhoids felt.

For mild or moderate internal, or external, hemorrhoids, a 
noncompensable evaluation is warranted.  Large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent rating is 
warranted.  With persistent bleeding and with secondary 
anemia, or with fissures, a 20 percent rating is warranted.  
38 C.F.R. Part 4, Diagnostic Code 7336 (1998).

The most recent evaluation results fail to show evidence of 
persistent bleeding.  Even if the laboratory finding of low 
hemoglobin were to be considered to be secondary anemia, 
persistent bleeding is required to meet the criteria for a 20 
percent rating.  Absent a combination of persistent bleeding 
and a diagnosis of secondary anemia, the 20 percent rating is 
not warranted.  Moreover, there is no demonstration of the 
other criterion for such a rating, fissures.  Under these 
circumstances, the evidence is not considered to be in 
equipoise.  Therefore, the preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
1998); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Additionally, the evidence does not show that the disability 
more closely approximates the criteria for the next higher 
evaluation (see 38 C.F.R. § 4.7 (1998)), or is so exceptional 
or unusual as to render the application of the regular rating 
standards impractical.  38 C.F.R. § 3.321(b)(1) (1998).

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1998) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

III.  Pension

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible.  It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a) (1998).

The law authorizes payment of pension to a veteran of a war 
who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. § 1521 (West 1991 & Supp. 
1998).  An individual is considered permanently and totally 
disabled if that individual suffers from a disability or 
combination of disabilities that would render it impossible 
for the average person to follow a substantially gainful 
occupation (average person standard), or if the individual is 
unemployable as a result of a disability reasonably certain 
to continue throughout his life (individual unemployability 
standard).  38 U.S.C.A. § 1502(a) (West 1991 & Supp. 1998).  
The regulations governing application of the two standards 
are found at 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.15, 
4.16, and 4.17 (1998).  As with claims for an increased 
rating, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.

The veteran submitted his claim for non-service-connected 
pension benefits in December 1994.  The record shows that the 
veteran was born in December 1948 and had qualifying service 
during the Vietnam Era.  On his application for pension 
benefits, he indicated that he had a high school education 
and last worked in 1986 as a finance agent for a financial 
services company.  He also indicated that his disabilities 
were due to hemorrhoids, a blood problem, anemia, ulcers, a 
heart disorder, and "chemical exposure".

A review of the record shows that the veteran was afforded a 
general medical examination by VA in November 1980.  At that 
time, the only diagnoses made were of mixed hemorrhoids and 
an anal fissure.  The VA outpatient treatment records, dated 
in 1985, show treatment for hemorrhoids, and records, dated 
in 1988, do not show that the veteran was treated for chronic 
disorder.  In November 1994, in response to a request for 
outpatient treatment records, the VAMC indicated that the 
veteran had not received treatment at that facility from 
January 1993 to date.

An examination was conducted by VA in January 1995.  The 
examination was limited to the veteran's claimed hematologic 
disorders, diseases of the heart, rectum and stomach.  The 
veteran stated that he had been refused life insurance eight 
months earlier due to a blood condition.  He had never been 
aware of being anemic in the past.  He was able to walk 
without problems.  He did not appear to be anemic by clinical 
examination.  He stated that he had daily episodes of 
bleeding per rectum, and had been told that he had bleeding 
hemorrhoids.  He had loose bowels three to four times per 
day, all blood tinged.  He did complain of tenesmus.  He did 
not appear dehydrated and there was no evidence of 
malnutrition.  He claimed to have leakage, and soiling of his 
underwear.  He had no nausea or vomiting.  There was no 
history of ulcer or gallbladder disease.

Regarding his cardiovascular system, a review of his previous 
charts revealed the blood pressure to be normotensive.  He 
claimed that he had been told that he had a slight elevation 
of the blood pressure recently.  He also had complaints of 
palpitations.  Review of an electrocardiogram (EKG) showed a 
normal study.  He complained of occasional headaches and 
dizziness.  He had no cough and had dyspnea only when 
running.  There was no ankle edema and no intermittent 
claudication.

The rectal examination has already been reviewed and the 
Board will now discuss the veteran's cardiopulmonary 
examination.  Blood pressure was 140/78, 138/80, and 138/80.  
The pulse was 72 and regular.  There was no venous 
engorgement of the neck vein and no cyanosis.  There was no 
clubbing of the digits and no abnormal pulsation.  The point 
of maximum impulse was in the 5th intercostal space, internal 
to the mid-clavicular line.  Pulses of the lower extremities 
were good and equal.  Examination showed the abdomen to be 
soft.  There was no mass or tenderness.  The impression was 
atypical chest pain, probably non-cardiac in origin.  
Laboratory testing showed that a barium enema study and an 
upper gastrointestinal study were normal.  An EKG was within 
normal limits.

The medical evidence of record shows that the veteran only 
manifests hemorrhoids, for which a 10 percent evaluation is 
warranted.  He has exhibited no cardiovascular disorder, 
gastrointestinal disorder, or blood disorder for which he may 
be separately rated.  Applying the "average person" test of 
38 U.S.C.A. § 1502(a)(1) (West 1991 & Supp. 1998) and 38 
C.F.R. § 4.15 (1998), it is clear that the veteran does not 
meet the schedular requirements for disability sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  He has, therefore, not met 
the average person standard for permanent and total 
disability.

The veteran may still qualify for pension benefits under the 
"individual unemployability standard," if it is shown that 
he is unemployable as a result of a lifetime disability.  
Brown v. Derwinski, 2 Vet. App. 444 (1992).  Basic 
eligibility for non-service-connected pension under 38 C.F.R. 
§ 4.17 requires that the disability percentages set forth in 
38 C.F.R. § 4.16 be met and that the veteran be determined to 
be unable to secure and follow substantially gainful 
employment by reason of disabilities that are likely to be 
permanent.  While certain schedular requirements are 
necessary to meet the standard, an extraschedualar evaluation 
may also be assigned if the veteran is considered 
unemployable by reason of disabilities, age, occupational 
background and other related factors.  38 C.F.R. § 
3.321(b)(2) (1998).

The veteran is now 51 years old and has had 4 years of high 
school education.  He has worked as a finance agent for a 
financial service company.  While he states that he is unable 
to obtain or retain substantially gainful employment, his 
only ratable disability is his service connected hemorrhoid 
condition.  Under these circumstances, the Board sees no 
reason to find that the application of the rating schedule 
does not accurately reflect the level of the veteran's 
disability.  Therefore, the veteran has not presented 
evidence to substantiate a claim that he is unable to perform 
any and all types of substantially gainful occupation, and 
the claim for a permanent and total rating for pension 
purposes is denied.





	(CONTINUED ON NEXT PAGE)



ORDER

1.  Entitlement to service connection for a blood disorder, 
including anemia, as secondary to the veteran's service-
connected hemorrhoids, is denied. 

2.  Entitlement to an increased rating for hemorrhoids is 
denied.

3.  Entitlement to a permanent and total disability rating 
for pension purposes is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  Previously known at the United States Court of Veterans Appeals.
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.

